DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s elected group I (particle formation) and the species polyethylenimine attached to about 5-320 units of VPGXG, a peptide therapeutic, and NaCl between 0.1 and 1.0M with a pH between 3 and 10 crosslinked with gluteraldehyde without traverse in the reply filed on 11 Aug, 2021.
Applicants have stated that they have amended claims 19 and 20 so that claim 1 is generic to them, and request that they be rejoined.  However, they are still directed to a method of making particles on a surface, have a significant difference in the method (deposition on a surface and dehydration), and so belong to a different group.

Claims Status
Claims 1-13 and 15-20 are pending.
Claims 1, 2, 15, 17, and 19 have been amended.
Claims 3, 5, 8, 11, 12, 19, and 20 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Objections
The objection to the specification due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

The objection to claim 2 due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

Withdrawn Rejections
The rejection of claim 14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 4, and 13-18 under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

Claims 1, 2, 4, 6, 7, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), Kim et al (Biomacromol. (2012) 13 p814-825), Lau et al (Bioorg. Med. Chem. (2018, available 1 July, 2017) 26 p2700-2702) and Virgen-Ortiz et al (J. Mater. Chem. B (2017) 5 p7461-7490). is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/835,041(US 20200362016) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/834,715(US 20200360527) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 27 of copending Application No. 16/844,549(US 20200317750) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending US patent No. 10,322,189 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825). is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/397,962(US 20200314514) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of US Patent No.. 10,081,667 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The provisional rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/104,037 (US 20190062404) in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.



The rejection of claims 1, 2, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 9,682,118 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

The rejection of claims 1, 2, 9, 10, 13, and 15-17 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,841,414 in view of Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 7, 9, 10, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejected claims all describe numerical ranges prefixed by the term “about.”  Please note that, while it is not explicitly stated in claims 1 and 15-17, paragraph 43 of the disclosure as filed states that these values are to 
response to applicant’s arguments
	Applicants argue that a person of skill in the art would reasonably understand what falls into the stated numeric range.
Applicant's arguments filed 22 Feb, 2022 have been fully considered but they are not persuasive.

Applicants have argued that a person of skill in the art would reasonably understand what falls under the claims.  However, applicants have not pointed to any evidence of what a person of skill in the art would consider reasonable.  It could be ± 5%, 10%, accuracy of the measurement, or some other boundary.
Note that the cited prior art (Streletzky et al) discuss a size close to that claimed by applicants, the salt concentrations claimed overlap that discussed by Weeks et al, and there is nothing in the cited prior art or applicant’s disclosure to guide a person of skill in this field to understand where the cutoffs would be – all issues that weigh against definiteness (MPEP 2173.05(b)(III)(A)).

New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1, and claims dependent on it, has a new limitation that the particles be larger than 100 nm, while claim 15 requires greater than 200 nm.  Applicants have not pointed to support for these amendments.  Paragraph 55 discusses growing the particles on a hydrophilic surface (a different embodiment than claimed) for a range of sizes from 0.10 to 120 µm in size.  Even if it wasn’t for a different embodiment than claimed, this does not give support for all sizes greater than 100 nm (0.10 µm).  Paragraph 57 mentions making particles with a maximum size between 200 and 1700 nm in radius; this does not provide support for a range of greater than 200 nm because it is truncated at 1700 nm.  Thus, these amendments constitute new matter.

Claim Rejections - 35 USC § 112(b)
The legal basis for this rejection was given above, and will not be repeated here.

Claims 1, 2, 4, 6, 7, 9, 10, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Please note that this rejection is necessitated by amendment.
Claims 1 and 15 have been amended to require that the particles be greater than either 100 or 200 nm.  It is not clear if this is an average size (and if it is an average size, how the average was weighted) or if all particles in the mixture must be larger than the claimed size.  It is also not clear if this is a radius or a diameter.
In addition, paragraph 55 mentions non-circular shapes, such as disks and hemispheres, while Streletzky et al (APS March Meeting, 2016, abstract ID M1.203, previously cited) mentions elongated structures with an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1, 2, 4, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).  
	Claims 1, 2, 4, 13, and 15-18 are drawn to a method of making a particle.

st column, 1st paragraph).  These are amphiphilic compounds, i.e., both hydrophobic and hydrophilic (p2196, 2nd column, 2n paragraph).  An ELP with (VPGVG)40 was made (p2198, 1st column, 1st paragraph), then conjugated to polyethylenimine (applicant’s elected species) (PEI) using EDC/NHS chemistry (p2198, 1st column, 2nd paragraph, continues to 2nd column).  Multiple coacervate steps with NaCl concentrations between 0.2 and 1 M, at varying temperatures was conducted to purify the material (p2198, 2nd column, 2nd paragraph).  Particle size vs temperature for various NaCl concentrations was determined for unlabeled ELPs (fig 7, p2203, top of page) showing that the salt concentration makes a difference in the particle size and coacervation temperature.
	The difference between this reference and the instant claim is that this reference does not discuss crosslinking the ELP constructs.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in application described by Weeks et al, affecting many important parameters (i.e. is a result oriented variable).
	Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles, and how varying the conditions will affect those micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.

	Weeks et al discusses ELP-PEI constructs in the context of drug delivery, which Streletzky et al teach form micelles.  Singh et al teach that the size of the particles affects many parameters in drug delivery, suggesting that this is a parameter that can be varied to optimize the features of the final product.  Kim et al teaches advantages of crosslinking micelles in drug delivery.  As the crosslinking has to be while they are micelles (i.e. while coacervated), the reaction must have been run at or above the LCST.  Thus, the combination of references renders obvious claims 1, 13, and 15.
	Weeks et al discusses a sequence that meets the limitations of claim 2, rendering it obvious.
	PEI comprises amine groups, rendering obvious claim 4.
	Streletzky et al discuss manipulating the size and shape of the particles using pH and salt concentration.  Weeks et al discusses salt and pH concentrations within the ranges of claims 16 and 17, rendering them obvious.
	The chemistry used to attach the ELP to the PEI will attach a carboxylic acid of the ELP (i.e. the C-terminus) to an amine of the PEI, rendering obvious claim 18.

second rejection
Claims 1, 2, 4, 6, 7, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weeks et al (ACS Biomatter. Sci. Eng. (2016) 2 p2196-2206) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), Kim et al (Biomacromol. (2012) 13 p814-825), Lau et al (Bioorg. Med. Chem. (2018, available 1 July, 2017) 26 p2700-2702) and Virgen-Ortiz et al (J. Mater. Chem. B (2017) 5 p7461-7490).  
Claims 1, 2, 4, 6-7, 9, 10, and 13-18 are drawn to a method of making a crosslinked particle.


The difference between these references and the remaining claims is that these references do not discuss the crosslinker or the therapeutic compound.
Lau et al discusses therapeutic peptides (title).  There are over 60 approved peptide drugs and 150 peptide therapeutics in active development at the time the reference was written (abstract), which was relatively close to the time of applicant’s filing date.  These therapeutics can have issues, such as poor lifetime and oral bioavailability, although this can be helped using peptide analogs (p2700, 2nd column, 2nd paragraph).  This reference establishes that, at the time the invention was made, there was a large universe of peptide therapeutics which reasonably could be formulated in a micellular drug delivery system.
Virgen-Ortiz et al discuss PEI as useful in designing immobilized enzyme biocatalysts (title).  Gluteraldehyde (applicant’s elected crosslinking agent) can be used to covalently immobilize polypeptides to the PEI, which will crosslink the polymer at the same time (p7468, 1st column, 1st paragraph, continues to 2nd column, 1st paragraph).  This reference discusses attaching polypeptides to PEI and crosslinking the polymer with glutaraldehyde.
Therefore, it would be obvious to use a peptide therapeutic, as a simple substitution of one known element (the unspecified drug of Weeks et al) for another (the peptides of Lau et al), leading to expected results (drug delivery).  As Weeks et al is entirely general about the drugs used, an artisan in this field would make this substitution with a reasonable expectation of success.
Furthermore, it would be obvious to use glutaraldehyde to crosslink the micelles of Weeks et al and to add the peptide of Lau et al, as a simple substitution of one known element (the crosslinking agent of Kim et al) for another (the crosslinking agent of Virgen-Ortiz et al), which will also conjugate the polypeptide, yielding expected results (crosslinked micelles).  As Virgen-Ortiz et al teach that glutaraldehyde will perform these functions on a component of the polymer of Weeks et al, an artisan in this field would attempt this process with a reasonable expectation of success.
Virgen-Ortiz et al teach glutaraldehyde as a crosslinking agent, rendering obvious claims 6 and 7.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of copending Application No. 16/835,041(US 20200362016) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).

The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct or controlling its size.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed .
This is a provisional nonstatutory double patenting rejection.

second rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/834,715(US 20200360527) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with up to 95 repeating units of the sequence VPGXG. Competing claim 16 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent (i.e. this is a drug delivery platform).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms 
micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

third rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of US patent No. 11,248,038 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with up to 671 repeating units of the sequence VPGXG. Competing claim 18 allows for attachment of a cell penetrating peptide (i.e. polymer) and/or a therapeutic agent (i.e. this is a drug delivery system).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This 
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

fourth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending US patent No. 10,322,189 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).

The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed 

fifth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/397,962(US 20200314514) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 5 and 320 repeating units of the sequence VPGXG attached to a kidney targeting agent and a therapeutic agent.  Competing claim 2 lists polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

sixth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of US Patent No. 10,081,667 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with at least 5 repeating units of the sequence VPGXG conjugated to a therapeutic agent; this is a drug delivery agent. Competing claim 9 allows for attachment of a cell penetrating peptide (i.e. polymer), while competing claim 12 specifies polypeptide therapeutic agents.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This 
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.

seventh rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 11 of copending Application No. 16/104,037 (US 20190062404) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).

The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed .
This is a provisional nonstatutory double patenting rejection.

eighth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43, 49, and 52 of copending Application No. 15/307,335(US 20170189546) in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 43 describes an ELP conjugated to a therapeutic polypeptide, while competing claim 49 requires between 5 and 300 ELP repeating units. Competing claim 52 allows for attachment of a cell penetrating peptide (i.e. polymer).
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This reference shows that particle size is a critical variable in this application, affecting many important parameters (i.e. is a result oriented variable).
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

ninth rejection
Claims 1, 2, 9, 10, 13, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US patent 8,841,414 in view of Singh et al (Exp. Mol. Pathol. (2009) 86(3) p215-223), Streletzky et al (APS March Meeting, 2016, abstract ID M1.203), and Kim et al (Biomacromol. (2012) 13 p814-825).
Competing claim 1 describes an ELP with between 30 and 350 repeating units of the sequence VPGXG bound to a cell penetrating peptide (i.e. polymer) and a therapeutic peptide.  In other words, this is a drug delivery agent.
The difference between the competing claims and the instant claims is that the competing claims do not discuss crosslinking the ELP construct.
Singh et al discuss nanoparticle based drug delivery; the same sort of compounds and utility as described by Weeks et al.  Particle size and size distribution are the most important characteristics of these nanoparticles, as they determine in vivo distribution, biological fate, toxicity, and targeting ability (3d page, 4th paragraph).  Drug release rate (3d page, 5th paragraph) and stability (4th page, 1st paragraph) are also affected by particle size.  This 
Streletzky et al discuss controlling the size and shape of elastin like polypeptide micelles (title).  The reference discusses three elastin like polypeptides attached by a foldon (1st line and 6th line of abstract) which form micelles of varied size and shape depending on the length of the polypeptide chain, the pH, and salt concentration (3d line of abstract).  This reference describes ELPs as the hydrophobic portion of a surfactant system that forms micelles.
	Kim et al discuss the effect of crosslinking in micelles as drug delivery carriers (title).  Crosslinking micelles increased stability in cell culture media and greatly prolonged the rate of drug release (abstract).  At concentrations below the CMC, such as would be used in vivo, the differences were profound (p824, 1st column, 3d paragraph).  This reference teaches the advantages of crosslinking micelles in the context of drug delivery.
	Streletzky et al teach that the ELP can be the hydrophobic portion of a surfactant system.  Therefore, it would be obvious to crosslink these micelles, as discussed by Kim et al, to increase the stability of the assembly structures and to modulate the release rate of any drug.  As the chemistry of micelle formation and dissolution are relatively well known, an artisan in this field would attempt this modification with a reasonable expectation of success.
In addition, as Singh et al teach that the size of the particle formed has an effect on the drug delivery, it would be obvious to optimize the size of the particle, using the pH, salt concentration, and ELP length, as discussed by Streletzky et al.  As the reference clearly states that these parameters will affect the size of the resulting particles, an artisan in this field would attempt this optimization with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658